DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Objections	5
IV. Claim Rejections - 35 USC § 112	5
A. Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	5
V. Claim Rejections - 35 USC § 102	6
A. Claims 1, 2, 4, 7, 15, 16, 18, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2017/0373151 (“Sasaki”).	6
VI. Claim Rejections - 35 USC § 103	9
A. Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of US 2016/0149036 (“Huang”).	9
B. Claims 1, 2, 4, 6, 15, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0087104 (“Lee”) in view of US 2009/0075029 (“Thomas”).	12
Conclusion	17


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s (1) election without traverse of the invention group I, (2) amendment of the claims in invention group II (claims 8-14) such that all claims 1, 2, and 4-21 now fall within invention group I, (3) election of species group B (as shown in Figs. 14A, 14B, and 16B), and (4) cancellation of claim 3 with the addition of new claim 21 in order to make all claims either generic or reading-on the elected species group B, in the reply filed on 05/03/2021 is acknowledged.
Applicant’s indication that all of the claims read on species group B is contrary to the Instant Application.  Claims 5 and 17 are directed to species group A.  In this regard, claims 5 and 17 read,
5. (Original) The semiconductor device of claim 4, wherein a diffusion distance of the first dopant in the second layer is less than a thickness of the first layer.  
17. (Original) The device of claim 16, wherein a separation distance between the second layer and the fin is between about 2 nanometers and about 10 nanometers.  
The above features are only discussed in the context of species group A, shown in Figs. 10A-10B and 16A, which has a fundamentally different dopant configuration in the epitaxial source/drain features 270 than that in species group B, shown in Figs. 14A-14B and 16B.  (See Instant Specification at pp. 16-17, ¶¶ 46-47.)  As explained in the Instant Specification, in Fig. 16A the first dopant 240, having the higher atomic weight (either arsenic or carbon), is in the first layer 260 in contact with the fin 210, while the second dopant 242, having the lower atomic weight (either phosphorus or boron, respectively), is in each of the second 236 and third 238 260.  By contrast, in Fig. 16B, the first dopant 240, having the higher atomic weight (either arsenic or carbon), is in the third layer 238, while the second dopant 242, having the lower atomic weight (either phosphorus or boron, respectively), is in each of the first 260 and second 236 layers.  
As the specification makes clear, the point of the heavier dopant 240 of arsenic or carbon in the first layer 260 is to inhibit diffusion of the lighter dopant 242 of phosphorous or boron, respectively, into the fin 210 during an annealing operation 126 (Instant Specification: ¶ 46).  By contrast, in Fig. 16B, the point of the heavier dopant 240 of arsenic or carbon in the third layer 238 is to inhibit diffusion of the lighter dopant 242 of phosphorous or boron, respectively, upwardly and out of the source/drain feature 270 (Instant Specification: ¶ 47).  
The features of claims 5 and 17 are only discussed in the Instant Specification in the context of species group A, shown in Figs. 10A-10B and 16A, as evidenced by paragraph [0046]:
When the first layer 260 includes a different dopant species (i.e., the first element 240), the second element 242 in the second layer 236 is inhibited from diffusing out of the source/drain feature 270.  Therefore, in many embodiments, a diffusion distance of the second element 242 enabled by operation 126 (i.e., the second annealing process) is shortened by a distance 266, which is a thickness of the first layer 260 as shown in FIG. 16A.  In one such example, the distance 266 is about 2 nm (nanometers) to about 10 nm.  On one hand, if the distance 266 is less than about 2 nm, a poor distribution of the dopant species is resulted and could degrade a performance of the source/drain feature 270.  On the other hand, if the distance 266 is more than about 10 nm, a high risk for current leakage, i.e., short channel effect, is prevalent.
(Instant Specification: pp 16-17, ¶ 46; emphasis added)
Moreover, these features only make sense, only light of the phosphorus or boron diffusion in the second layer 236 diffusing through the diffusing-inhibiting, arsenic- or carbon-doped first layer 260 toward the fin 210, as shown in Fig. 16A.  By contrast, as shown in Fig. 260 and second 236 layers are doped with phosphorus, the claimed “diffusion distance [266] of the first dopant [phosphorus] in the second layer [236] is less than a thickness of the first layer 260” of claim 5, said diffusion distance 266 being from 2 nm to 10 nm, as required in claim 17, does not make sense.  
Based on the foregoing, claims 5 and 17 are drawn to non-elected species group A and would introduce new matter in application to species group B.  Accordingly, claims 5 and 17 are withdrawn from further consideration as being drawn to a non-elected species. 

III. Claim Objections
Claim 8 is objected to because of the following informalities:  
In line 4, replace “an source/drain” with “a source/drain” for correct grammar.
Appropriate correction is required.

IV. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 20 reads,

In the examples shown in the drawings of the Instant Application, group IV semiconductors are used, e.g. Si or SiGe.  Carbon is also a group IV element and therefore is neither a p-type dopant nor an n-type dopant to Si, Ge, or SiGe.  The Instant Specification fails to explain in what semiconductor may be used for the source/drain structure, wherein each of carbon and boron both function as a p-type dopant.  As such, claim 20 introduces new matter.

V. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the US  or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 2, 4, 7, 15, 16, 18, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2017/0373151 (“Sasaki”).
With regard to claim 1, Sasaki discloses, generally in Figs. 1-3,
1 [¶ 19], comprising: 
[1] a fin 10 over a substrate 3 [¶¶ 20-21]; 
[2] a gate structure 75 over the fin 10 [¶¶ 22-24]; and 
[3] an epitaxial source/drain feature 54 over the fin 10 and adjacent to the gate structure 75 [¶ 32: “the first epitaxial layers 54 may form first source/drain regions SD_1 of an N-channel metal oxide semiconductor (NMOS) transistor”], 
[4a] wherein the epitaxial source/drain feature 54 includes 
[4b] a first layer 56 [¶ 38], 
[4c] a second layer 57 over the first layer 56 [¶ 38], and 
[4d] a third layer UR_1 [¶ 26] over the second layer 57, 
[5] wherein the second layer 57 is doped with a first dopant [phosphorus (P) having atomic weight of about 31 amu (atomic mass units); ¶ 35], and 
[6] wherein the third layer UR_1 is doped with a second dopant [arsenic (As) having an atomic weight of about 75 amu; ¶ 35] having a greater atomic weight than [that of] the first dopant [75 amu > 31 amu].  

With regard to claims 2 and 21, Sasaki further discloses,
2. (Original) The semiconductor device of claim 1, wherein the first layer 56 is doped with the first dopant [phosphorus (P); ¶¶ 35, 38].  
21. (New) The semiconductor device of claim 2, 
wherein the second layer 57 is doped with the first dopant [phosphorus; ¶ 35] at a first concentration, and 
wherein the first layer 56 is doped with the first dopant at a second concentration that is lower than the first concentration [¶ 38, infra]. 
In this regard, Sasaki states that “[r]eferring to FIG. 3, each of the first lower regions LR_1 of the first epitaxial layers 54 may include a low concentration region 56 and a high concentration region 57, having a higher impurity concentration than that of the low concentration region 56” (¶ 38).

With regard to claims 4 and 7, Sasaki further discloses,
4. (Original) The semiconductor device of claim 1, wherein the first layer 56 separates the second layer 57 from the fin 10.  
7. (Original) The semiconductor device of claim 1, wherein the first dopant is phosphorous and the second dopant is arsenic [see features [5] and [6] of claim 1].  

With regard to claim 15, Sasaki discloses, generally in Figs. 1-3,
15. (Currently amended) A device, comprising: 
[1] a fin 10 over a semiconductor substrate 3 [¶¶ 20-21];  
[2] a gate structure 75 over the fin 10 [¶¶ 22-24]; and
[3] an epitaxial source/drain feature 54 over the fin 210 and adjacent to the gate structure 75 [¶ 32: “the first epitaxial layers 54 may form first source/drain regions SD_1 of an N-channel metal oxide semiconductor (NMOS) transistor”], 
[4a] wherein the epitaxial source/drain feature 54 includes 
[4b] a first layer 56 [¶ 38], 
[4c] a second layer 57 surrounded by the first layer 56 [¶ 38], and 
[4d] a third layer UR_1 [¶ 26] over the second layer 57, 
[5] wherein the second layer 57 is doped with a first dopant [phosphorus (P) having atomic weight of about 31 amu (atomic mass units); ¶ 35], and 
[6a] wherein the third layer UR_1 is doped with a second dopant [arsenic (As) having an atomic weight of about 75 amu; ¶ 35] having a higher atomic weight than [that of] the first dopant [75 amu > 31 amu], 
[6b] the first dopant [P] and the second dopant [As] being of the same conductivity type [n-type].  

16. (Original) The device of claim 15, wherein the first layer 56 physically separates the second layer 57 from the fin 10 [as shown in Fig. 3].  
UR_1 contacts both the first 56 and the second 57 layers [as shown in Fig. 3].    
19. (Original) The device of claim 15, 
wherein the first dopant [P] and the second dopant [As] are both of n-conductivity type, 
wherein the first dopant is phosphorous, and 
wherein the second dopant is arsenic [see claim 15].  


VI. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of US 2016/0149036 (“Huang”).
Claim 8 reads,
8. (Currently amended) A semiconductor device, comprising: 
[1] a semiconductor fin protruding from a substrate; 
[2]2 4845-7420-9767 v.1Serial No.: 16/725,802Docket No. 2017-2724/24061.3671US02a metal gate stack disposed over a channel region of the semiconductor layer fin; and 
[3] an source/drain feature disposed in the semiconductor layer fin and adjacent to the metal gate stack, 
[4a] wherein the source/drain feature includes 
[4b] a first epitaxial layer, 
[4c] a second epitaxial layer disposed over the first epitaxial layer, and 

[5] wherein the second epitaxial layer is doped with a first dopant, and 
[6] wherein the third epitaxial layer is doped with a second dopant different from the first dopant, the first dopant and the second dopant being of n-conductivity type.

With regard to claim 8, Sasaki discloses,
8. (Currently amended) A semiconductor device, comprising: 
[1] a semiconductor fin 10 protruding from a substrate 3 [¶¶ 20-21];  
[2]2 4845-7420-9767 v.1Serial No.: 16/725,802Docket No. 2017-2724/24061.3671US02a … gate stack 75 [¶¶ 22-24] disposed over a channel region of the semiconductor layer fin 10 [Figs. 1-3]; and 
[3] an source/drain feature 54 disposed in the semiconductor layer fin 10 and adjacent to the … gate stack 75 [¶ 32: “the first epitaxial layers 54 may form first source/drain regions SD_1 of an N-channel metal oxide semiconductor (NMOS) transistor”], 
[4a] wherein the source/drain feature 54 includes 
[4b] a first epitaxial layer 56 [¶ 35], 
[4c] a second epitaxial layer 57 disposed over the first epitaxial layer 56 [¶ 35], and 
[4d] a third epitaxial layer UR_1 [¶ 26] disposed over the second epitaxial layer 57, 
[5] wherein the second epitaxial layer 57 is doped with a first dopant [phosphorus (P) having atomic weight of about 31 amu (atomic mass units); ¶ 35], and 
[6] wherein the third epitaxial layer UR_1 is doped with a second dopant [arsenic (As) having an atomic weight of about 75 amu; ¶ 35] different from the first dopant [P], the first dopant [P] and the second dopant [As] being of n-conductivity type.  
This is all of the features of claim 8 disclosed in Sasaki.
With regard to features [2] and [3] of claim 8, Sasaki does not disclose any material for the gate electrode 84 of the gate stack 75=78/81/84 (¶¶ 22-24) and does not therefore teach metal, as claimed.
Huang, like Sasaki, teaches an n-channel finFET having a gate structure 310 (Huang: ¶ 15).  Huang further teaches that the gate structure 310 is formed from a stack including a metal gate electrode 314 on a gate dielectric 312 (Huang: ¶ 21; Figs. 2A-2B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use metal as the gate electrode material 84 in Sasaki because Sasaki is merely silent, such that one having ordinary skill in the art would use well-known materials for gate electrodes of n-channel finFETs such as the metals taught in Huang.  As such, the selection of metal gate electrode 84 in Sasaki amounts to obvious material choice.  (See MPEP 2144.07.)
This is all of the features of claim 8.

With regard to claims 9-14, Sasaki further discloses,
9. (Original) The semiconductor device of claim 8, wherein the second dopant [As] has a higher atomic number [i.e. 33] than [that of] the first dopant [P, having atomic number of 15].  
10. (Currently amended) The semiconductor device of claim 8, wherein the first epitaxial layer 56 is doped with either the first dopant [P] 
{Note that doping the first layer 260 with “the second dopant “is drawn to non-elected species group A, as shown in Fig. 16A of the Instant Application (supra).}
11. (Currently amended) The semiconductor device of claim 10, 
wherein the second epitaxial layer 57 is doped with the first dopant [P] at a first concentration, and 
wherein the first epitaxial layer 56 is doped with the first dopant [P] at a second concentration that is lower than the first concentration [¶ 38: “each of the first lower regions LR_1 of the first epitaxial layers 54 may include a low concentration region 56 and a high concentration region 57, having a higher impurity concentration than that of the low concentration region 56.”].  
56 is configured to be U-shaped [as shown in Fig. 3].  
13. (Currently amended) The semiconductor device of claim 8, wherein the first epitaxial layer 56 is embedded in a top portion of the semiconductor layer fin 10 [as shown in Fig. 3].  
14. (Original) The semiconductor device of claim 8, wherein the first dopant [P] is phosphorous and the second dopant [As] is arsenic [¶ 35, supra].  


B. Claims 1, 2, 4, 6, 15, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0087104 (“Lee”) in view of US 2009/0075029 (“Thomas”).
Claim 1 reads,
1. (Original) A semiconductor device, comprising: 
[1] a fin over a substrate; 
[2] a gate structure over the fin; and 
[3] an epitaxial source/drain feature over the fin and adjacent to the gate structure, 
[4a] wherein the epitaxial source/drain feature includes 
[4b] a first layer, 
[4c] a second layer over the first layer, and 
[4d] a third layer over the second layer, 
[5] wherein the second layer is doped with a first dopant, and 
[6] wherein the third layer is doped with a second dopant having a greater atomic weight than the first dopant.  

With regard to claim 1, Lee discloses, generally in Figs. 1A, 1B, and 2,
1. (Original) A semiconductor device, comprising: 
[1] a fin AP over a substrate 100 [¶¶ 59-60]; 
GS over the fin AP; and 
[3] an epitaxial source/drain feature 118 [¶¶ 65, 71] over the fin AP and adjacent to the gate structure GS, 
[4a] wherein the epitaxial source/drain feature 118 includes 
[4b] a first layer EP1 and/or EP2 [¶¶ 66-69; Fig. 2], 
[4c] a second layer EP2 and/or EP3 over the first layer EP1 and/or EP2 [¶¶ 66-69; Fig. 2], and 
[4d] a third layer EP4 over the second layer EP2 and/or EP3 [¶ 70; Fig. 2], 
[5] wherein the second layer EP2 and/or EP3 is doped with a first dopant [boron; ¶ 68], and 
[6] wherein the third layer EP4 is doped … [¶¶ 66, 70].  
This is all of the features of claim 1 disclosed in Lee.

With regard to feature [6] of claim 1 and claim 6,
[6] wherein the third layer is doped with a second dopant having a greater atomic weight than the first dopant.
6. (Original) The semiconductor device of claim 1, wherein the first dopant is boron and the second dopant is carbon.  
Lee discloses that the first dopant is boron (Lee: ¶ 68, supra).  Lee does not disclose that the third layer EP4 is “doped with a second dopant having a greater atomic weight than the first dopant [boron]”.
Thomas, like Lee, is drawn to a PMOS transistor, albeit a planar PMOS rather a finFET PMOS.  Also like Lee, Thomas includes a source/drain structure 114 made of three epitaxial layers of boron-doped SiGe 125, 135, 145 (Thomas: ¶¶ abstract, 27, 30, 42-44) and a “capping layer 150” (Thomas: ¶ 45), equal to Lee’s “capping layer” EP4 (Lee: ¶ 70) both of which protect the underlying epitaxial layers (Lee: ¶ 70; Thomas: ¶ 45).  Thomas further teaches that the 150 can be SiGe, as in Lee, or SiGe:C, when the underlying epitaxial layers 125, 135, 145 are SiGe (Thomas: ¶ 45), i.e. “carbon-doped SiGe” (Thomas: ¶ 24).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use SiGe:C for the capping layer EP4 in Lee because Thomas teaches to one having ordinary skill in the art that the use of SiGe:C is equally suitable as SiGe for the capping layer of the boron-doped, multi-layered SiGe source/drain structure.  As such, the use of SiGe:C is merely the substitution of one known capping layer material (SiGe) for another (SiGe:C). 
So modified, the claimed “third layer” EP4 includes a second dopant (carbon: atomic weight about 12), which has a higher atomic weight than that of the first dopant (boron: atomic weight about 11), as required by feature [6] of claim 1 and claim 6.
This is all of the features of claims 1 and 6. 
With regard to claims 2 and 21, Lee further discloses,
2. (Original) The semiconductor device of claim 1, wherein the first layer EP1 is doped with the first dopant [boron: ¶ 68].  
21. (New) The semiconductor device of claim 2, 
wherein the second layer EP2 is doped with the first dopant at a first concentration, and 
wherein the first layer EP1 is doped with the first dopant at a second concentration that is lower than the first concentration [¶ 86, penultimate sentence].

With regard to claim 4, Lee further discloses,
4. (Original) The semiconductor device of claim 1, wherein the first layer EP1 and/or EP2 separates the second layer EP2 and/or EP3 from the fin AP.  



15. (Currently amended) A device, comprising: 
[1] a fin over a semiconductor substrate; 
[2] a gate structure over the fin; and
[3] an epitaxial source/drain feature over the fin and adjacent to the gate structure, 
[4a] wherein the epitaxial source/drain feature includes 
[4b] a first layer, 
[4c] a second layer surrounded by the first layer, and 
[4d] a third layer over the second layer, 
[5] wherein the second layer is doped with a first dopant, and 
[6] wherein the third layer is doped with a second dopant having a higher atomic weight than the first dopant, the first dopant and the second dopant being of the same conductivity type.  

With regard to claim 15, Lee discloses, generally in Figs. 1A, 1B, and 2,
15. (Currently amended) A device, comprising: 
[1] a fin AP over a substrate 100 [¶¶ 59-60]; 
[2] a gate structure GS over the fin AP; and 
[3] an epitaxial source/drain feature 118 [¶¶ 65, 71] over the fin AP and adjacent to the gate structure GS, 
[4a] wherein the epitaxial source/drain feature 118 includes 
[4b] a first layer EP1 and/or EP2 [¶¶ 66-69; Fig. 2], 
[4c] a second layer EP2 and/or EP3 surrounded by the first layer EP1 and/or EP2 [¶¶ 66-69; Fig. 2], and 
[4d] a third layer EP4 over the second layer EP2 and/or EP3 [¶ 70; Fig. 2], 
[5] wherein the second layer EP2 and/or EP3 is doped with a first dopant [boron; ¶ 68], and 
EP4 is doped … [¶¶ 66, 70]
This is all of the features of claim 15 disclosed in Lee.

With regard to feature [6] of claim 15 and claim 20,
[6] wherein the third layer is doped with a second dopant having a higher atomic weight than the first dopant, the first dopant and the second dopant being of the same conductivity type.  
20. (Original) The device of claim 15, wherein the first dopant and the second dopant are both of p-conductivity type, wherein the first dopant is boron, and wherein the second dopant is carbon.  
As explained above under feature [6] of claim 1 and claim 6, Lee discloses that the first dopant is boron (Lee: ¶ 68, supra).  Lee does not disclose that the third layer EP4 is “doped with a second dopant having a higher atomic weight than the first dopant [boron]”.
Thomas, like Lee, is drawn to a PMOS transistor, albeit a planar PMOS rather a finFET PMOS.  Also like Lee, Thomas includes a source/drain structure 114 made of three epitaxial layers of boron-doped SiGe 125, 135, 145 (Thomas: ¶¶ abstract, 27, 30, 42-44) and a “capping layer 150” (Thomas: ¶ 45), equal to Lee’s “capping layer” EP4 (Lee: ¶ 70) both of which protect the underlying epitaxial layers (Lee: ¶ 70; Thomas: ¶ 45).  Thomas further teaches that the capping layer 150 can be SiGe, as in Lee, or SiGe:C, when the underlying epitaxial layers 125, 135, 145 are SiGe (Thomas: ¶ 45), i.e. “carbon-doped SiGe” (Thomas: ¶ 24).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use SiGe:C for the capping layer EP4 in Lee because Thomas teaches to one having ordinary skill in the art that the use of SiGe:C is equally suitable as SiGe for the capping layer of the boron-doped, multi-layered SiGe source/drain structure.  As such, the use of SiGe:C is merely the substitution of one known capping layer material (SiGe) for another (SiGe:C). 
EP4 includes a second dopant (carbon: atomic weight about 12), which has a higher atomic weight than that of the first dopant (boron: atomic weight about 11), as required by feature [6] of claim 1 and claim 6.
As to the requirement for each of boron and carbon to have the same, p-type conductivity, as explained above under the rejection of claim 20 as lacking written descriptive support, boron and carbon are not both p-type in the context of the group IV semiconductor material, Si, Ge, SiGe used in the examples.  This rejection is being made because Lee in view of Thomas teaches carbon dopant in the claimed “third layer” of the source/drain structures and boron dopant in the claimed “first layer” and “second layer” of the source/drain structures.  Because Lee in view of Thomas teaches all of the claimed features of claims 15 and 21, it is held, absent evidence to the contrary, that the carbon functions as a “p-conductivity type” dopant to every extent that it does in the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)  
This is all of the features of claims 15 and 20.

With regard to claim 16, Lee further discloses,
16. (Original) The device of claim 15, wherein the first layer EP1 and/or EP2 physically separates the second layer EP2 and/or EP3 from the fin AP.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814